17 N.Y.3d 849 (2011)
2011 NY Slip Op 83642
954 N.E.2d 1169
930 N.Y.S.2d 544
HENRY A. PLATSKY, Appellant,
v.
STANLEY LAVE, Respondent.
Motion No: 2011-777
Court of Appeals of New York.
Submitted July 11, 2011.
Decided September 15, 2011.
Motion for leave to appeal dismissed upon the ground that the Court of Appeals does not have jurisdiction to entertain this motion for leave to appeal from the order of the Appellate Division entered in this action commenced in the Civil Court of the City of New York (NY Const, art VI, § 3 [b] [7]; CPLR 5602 [a]).